Citation Nr: 0929189	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  08-23 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for right and left knee 
disabilities.

3.  Entitlement to service connection for a left shoulder 
disability.

4.  Entitlement to service connection for immersion syndrome 
of the right and left feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied the Veteran's claims on appeal.  A 
videoconference hearing was held before the undersigned 
Acting Veterans Law Judge in June 2009.

The Board points out that the Veteran, in a May 2009 
statement, indicated that she wished to file a claim for 
service connection for a traumatic brain injury; as such, 
this issue is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The evidence does not establish that the Veteran engaged 
in combat with the enemy.

2.  A verified in-service stressor is not shown.  

3.  The preponderance of the evidence of record is against a 
finding that the Veteran's current right knee disability is 
related to service.

4.  The Veteran has never been diagnosed with a left knee 
disability.

5.  The preponderance of the evidence of record is against a 
finding that the Veteran's current left shoulder disability 
is related to service.

6.  The preponderance of the evidence of record is against a 
finding that the Veteran currently has any disability related 
to in service immersion syndrome of the right and left feet.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).

2.  A right knee disability was not incurred in or aggravated 
by in the Veteran's active duty service.  38 U.S.C.A. §§ 
1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  A left knee disability was not incurred in or aggravated 
by the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

4.  A left shoulder disability was not incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

5.  A disability related to the Veteran's in service 
immersion syndrome of both feet was not incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).  And, the notice 
requirements apply to all five elements of a service 
connection claim: (1) Veteran status; (2) existence of 
disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in March 2005, June 2005, October 2006, 
December 2006, and May 2008.  These documents collectively 
informed the Veteran of what evidence was needed to establish 
the benefits sought, of what VA would do or had done, and of 
what evidence the appellant should provide.  Therefore, the 
Board finds that any notice errors did not affect the 
essential fairness of this adjudication, and that it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In December 2006 and May 2008, the Veteran was specifically 
provided notice of the disability rating and effective date 
regulations, in accord with Dingess/Hartman.  No prejudice 
has been alleged in the timing of this notice, and none is 
apparent from the record; and the claim was readjudicated 
during the course of this appeal.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (noting that a timing defect may 
be cured by the issuance of fully compliant notification 
followed by a re-adjudication of the claim).

The VA has also done everything reasonably possible to assist 
the Veteran with respect to her claims for benefits that are 
being finally decided on this appeal, such as obtaining VA 
medical records and private medical records, as well as 
service records, and providing the Veteran with a hearing.  
Consequently, the duty to notify and assist has been 
satisfied in this appeal.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Where a Veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as arthritis manifests to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and (iii) credible supporting evidence that the in-
service stressor occurred.  If the evidence establishes that 
the Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 128 
(1997).

VA regulations provide that if PTSD is based on an in-service 
personal assault, evidence from sources other than the 
Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  Evidence of behavioral 
changes following the claimed assault is one type of relevant 
evidence that may constitute credible evidence of the 
stressor and such evidence includes, but is not limited to, a 
request for a transfer to another military duty assignment, 
deterioration in work performance, substance abuse, episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause, or unexplained economic or social 
behavior changes.  Under 38 C.F.R. § 3.304(f)(3), VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the Veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred. 

The Court has held that a symptom, alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability. See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Court has held 
that Congress specifically limited entitlement to service 
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim." Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for PTSD.  In this 
regard, the Board finds that the Veteran's reported stressor 
has not been confirmed.  She reported that her stressor was 
in-service rape in December 2003.  However, her service 
records clearly indicate that, while the Veteran was found to 
have been engaged in sex with a fellow solider, and initially 
reported that encounter as a rape, a thorough investigation 
revealed that this sex was consensual.  The Veteran was found 
to have lied under oath regarding her statements that she was 
raped, and in fact was discharged from the service for a 
pattern of misconduct which included making this false 
statement under oath. Thus, the evidence clearly indicates 
that the veteran's reported rape did not occur.

In support of her claim, the Veteran has pointed out that 
recent VA treatment records show that she carries a diagnosis 
of PTSD, combat related, MST.  However, the Board points out 
that this diagnosis is clearly based on the Veteran's 
reported history of a rape in service, and not the evidence 
of record which shows no rape occurred.  Regardless of 
whether the Veteran has a diagnosis of PTSD, service 
connection for PTSD also requires a confirmed stressor, and 
in this case, the great weight of the evidence of record, 
including a large amount of service documents pertaining to 
the alleged rape in December 2003, clearly indicate that the 
claimed rape simply did not occur.  Without any confirmed 
stressor, the Board finds that the preponderance of the 
evidence of record is against a grant of service connection 
for PTSD.

Again taking into account all relevant evidence, the Board 
finds that service connection for right and left knee 
disabilities is not warranted.  Initially, the Board points 
out that, while the Veteran testified that she injured her 
knees in basic training, the Veteran's service medical 
records, including her October 2003 report of separation 
examination, show no complaints of, or treatment for, any 
knee disability.  There were no complaints of knee pain until 
August 2006, when the Veteran was found to have minimal joint 
effusion of the right knee, with stage 1 chondromalacia of 
the patella and mild marrow reconversion of the distal 
femoral.  The Veteran also had complaints of generalized 
pain, including knee pain, in September 2006, at which time 
the Veteran's left knee was found to be normal, and her right 
knee was effused.  The Veteran was diagnosed only with pain.  
Thus, the evidence does not show that the Veteran has ever, 
at any time, before, during, or after service, been diagnosed 
with a left knee disability, and the evidence does not show 
that the Veteran was diagnosed with any right knee disability 
until well over 2 years after her separation from service.  
Further, no medical evidence has been presented which links 
the Veteran's current right knee disability to service.  With 
no evidence having been presented to show that the Veteran 
has ever had a left knee disability, and with no evidence 
having been presented to show that the Veteran had a right 
knee disability in service, or that her current right knee 
disability is related to service, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for these disabilities.

The Board also finds, taking into account all relevant 
evidence, that service connection for a left shoulder 
disability must also be denied.  The evidence of record does 
show that the Veteran has a left shoulder disability for 
which she underwent surgery recently, specifically, a 
perilabral cyst, and a mild acromioclavicular joint 
separation.  However, there is no evidence of record 
indicating that the Veteran had any shoulder injury in 
service, or that her current shoulder disability is related 
to service.  In the Veteran's hearing testimony, she 
indicated that her left shoulder was injured in service, 
during the purported December 2003 assault which she claims 
caused her PTSD; and a medical record from that incident, 
while not diagnosing a left shoulder disability, indicates 
that the Veteran reported her left shoulder was "better", 
thus implying that she did complain of a shoulder injury at 
that time.  However, as noted above, the evidence of record 
indicates that attack did not occur, therefore the Veteran 
could not have injured her shoulder at that time.  

Further, the Board does note that the Veteran, during her 
October 2003 report of medical history, indicated that she 
had had popping and grinding in her left shoulder; however, 
examination at that time was negative for any shoulder 
findings.  Thus, the Veteran was never diagnosed with any 
shoulder disability in service.  Further, the Board notes 
that an X-ray of the Veteran's left shoulder taken in August 
2006, over two years after her separation from service, was 
completely normal.  Therefore, the Veteran's current 
diagnoses of perilabral cyst and acromioclavicular joint 
separation, both visible on more recent X-rays, had to have 
occurred subsequent to August 2006.  Therefore, with no 
evidence having been presented to show that the Veteran was 
diagnosed with any left shoulder disability in service, and 
with no medical evidence having been presented which links 
the Veteran's current left shoulder disability to service, 
the Board finds that the preponderance of the evidence of 
record is against a grant of service connection for this 
disability.

Finally, considering all evidence of record, the Board finds 
that service connection for immersion syndrome of the right 
and left feet must also be denied.  There is no question 
that, in service, the Veteran was diagnosed with immersion 
syndrome of the right and left feet.  Specifically, the 
Veteran was seen in November 2003 with complaints of shooting 
pains in both feet after spending three hours on guard duty 
in cold weather. Upon examination, the Veteran was noted to 
have bluish/purple coloring of the skin, and a sluggish 
capillary refill; she was found to have immersion syndrome, 
third phase.  It was recommended that her feet be gradually 
rewarmed and she be given Tylenol for pain.

However, the Veteran was only seen once in service for this 
problem, and the rest of the Veteran's service medical 
records, to include her October 2003 report of separation 
examination, show no complaints of, or treatment for, any 
other foot problem.  Thus, while the Veteran did have a 
diagnosis of an immersion syndrome in service, this 
disability appears to have resolved without residuals prior 
to the Veteran's separation from service.  Since separation, 
the Veteran has not been diagnosed with any residuals related 
to this immersion syndrome.  In fact, the Veteran does not 
currently have any diagnosed foot disability.  The Veteran 
did testify in June 2009 that she had problems with foot pain 
and stiffness, and VA outpatient treatment records do show 
that the Veteran was seen in September 2006 with complaints 
of generalized body pain, including her feet, however, her 
foot assessment at that time was normal, and she was 
diagnosed with only pain, no foot disability.  As noted 
above, pain alone is not a disability.

Therefore, with no evidence having been presented to indicate 
that the Veteran incurred any residuals from her in service 
immersion syndrome, and with no evidence having been 
presented to indicate that she currently has any diagnosed 
foot disability, the Board finds that the preponderance of 
the evidence of record is against a grant of service 
connection for these disabilities.

As the preponderance of the evidence is against all these 
claims, the benefit-of-the-doubt doctrine does not apply, and 
they must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for post traumatic stress 
disorder (PTSD) is denied.

Entitlement to service connection for right and left knee 
disabilities is denied.

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to service connection for immersion syndrome of 
the right and left feet is denied.




____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


